Case: 21-60304     Document: 00516425260         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                      August 9, 2022
                                  No. 21-60304
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Mohammad Badruddoja,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 652 555


   Before Jolly, Jones, and Ho, Circuit Judges.
   Per Curiam:*
          Mohammad Badruddoja, a native and citizen of Bangladesh, petitions
   for review of the Board of Immigration Appeal’s (BIA) decision dismissing
   his appeal from an order of the Immigration Judge (IJ) denying his application
   for asylum, withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60304        Document: 00516425260        Page: 2   Date Filed: 08/09/2022




                                    No. 21-60304


   Against Torture (CAT). Badruddoja sought relief based on persecution at
   the hands of Awami League (AL) members, who targeted him due to his
   political opinion and membership in the Liberal Democratic Party (LDP).
   We generally review only the BIA’s decision except to the extent that the IJ’s
   ruling influences the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018).
            The BIA’s determination that Badruddoja failed to demonstrate past
   persecution based on the threats and injuries he experienced is supported by
   substantial evidence. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir.
   2005); see also Gjetani v. Barr, 968 F.3d 393, 397-98 (5th Cir. 2020); Eduard
   v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004). Badruddoja’s claim regarding
   a well-founded fear of future persecution also fails. Contrary to Badruddoja’s
   argument, the BIA did consider the factors set forth in 8 C.F.R.
   § 1208.13(b)(3),    and   substantial   evidence   supports    the   agency’s
   determination that he could reasonably relocate within Bangladesh to avoid
   persecution. See Zhang, 432 F.3d at 344; 8 C.F.R. § 1208.13(b)(3)(iv).
   Because Badruddoja has failed to satisfy the asylum standard, he cannot meet
   the more stringent standard for withholding of removal. See Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002).
            Badruddoja’s reliance on general reports of conditions in Bangladesh
   in support of his claim that the government of Bangladesh would acquiesce
   in his torture does not compel the conclusion that he is entitled to protection
   under the CAT. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 494 (5th Cir.
   2015). In addition, Badruddoja’s due process argument fails because he has
   not shown substantial prejudice with respect to the denial of his motion for a
   continuance. See Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020).
   Accordingly, the petition for review is DENIED.




                                           2